Citation Nr: 0701100	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cause of death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had recognized active guerrilla service from 
November 1942 to October 1945.  The appellant is the 
veteran's surviving spouse.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2004 and September 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The record reflects that the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2006.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

The Board notes that the contentions set forth by the 
appellant in correspondence dated from October 2004 to 
February 2005 indicate that she additionally seeks 
entitlement to death pension benefits.  The Board refers this 
undeveloped matter to the RO for its consideration.    

The Board also notes that the appellant's claim for 
entitlement to aid and attendance benefits is still pending 
before the RO and is outside the scope of this appeal.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim. 

2.  The veteran died on January [redacted], 2002.  The certified 
death certificate identified the immediate cause of death as 
cardiorespiratory arrest secondary to cerebrovascular 
accident.

3.  The veteran was not service-connected for any disability 
during his lifetime.  

4.  By an unappealed October 2002 rating decision, the RO 
denied the appellant's claim of service connection for cause 
of death because the evidence of record did not show that the 
veteran's death was related to his military service.  

5.  Evidence submitted subsequent to the October 2002 RO 
decision is duplicative, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.
   

CONCLUSIONS OF LAW

1.  The October 2002 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).   

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for cause of death 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in September 2003, the RO apprised 
the appellant of the information and evidence necessary to 
substantiate her claim, which information and evidence that 
she was to provide, and which information and evidence that 
VA will attempt to obtain on her behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the appellant of what the 
evidence must show to establish entitlement to service-
connected death benefits as well as her need to submit new 
and material evidence.  The RO explained that the appellant 
was previously denied service connected death benefits and 
notified of such decision in November 2002.  The RO also 
noted that the evidence submitted was not sufficient to 
establish a causal relationship to any death-causing 
condition and the veteran's active duty service.  The RO 
further defined new and material evidence as evidence 
submitted to VA for the first time that relates to an 
unestablished fact necessary to substantiate the appellant's 
claim and raises a reasonable possibility, that when 
considered with all the evidence of record (both new and 
old), that the outcome would change.  Thus, the appellant was 
notified of the evidence and information necessary to reopen 
the claim, the evidence necessary to establish entitlement to 
the underlying claim, and the evidence necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  38 C.F.R. § 3.159 (b)(1) (2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Moreover, the RO explained to the 
appellant that she may lose money if she took more than one 
year to send the evidence that VA needed and her claim was 
granted because VA would not be able to pay her back to the 
date she filed her claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).    
  
The Board notes that the September 2003 VCAA notice letter 
did not address the element of degree of disability.  
Nonetheless, such omission constitutes harmless error in this 
case because the appellant has not submitted new and material 
evidence and her claim is not reopened for reasons explained 
below.  Consequently, no disability rating will be assigned.  
It is also observed that correspondence sent to the appellant 
in March 2006 advised her of the assignment of disability 
ratings.  

The Board further observes that the RO provided the appellant 
with a copy of the January 2004 and September 2004 rating 
decisions, and the December 2004 Statement of the Case (SOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

In regard to VA's duty to assist, the RO scheduled for the 
appellant a video hearing before the Board that was held in 
June 2006.  The Board also notes the veteran's service 
records to include his October 1945 service processing 
affidavit and October 1945 Certificate of Relief from Active 
Duty; the veteran and the appellant's marriage certificate; 
copies of the veteran's prescriptions dated in February 1997; 
private medical certificates and correspondence dated from 
March 1997 to August 2004; the appellant's written statements 
from October 2002 to January 2006;  VA Form 21-534 (i.e., 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child) 
dated on October 30, 2002; the veteran's death certificate; 
the veteran's prescription dated in October 1998; and the 
October 1998 Declaration of Indemnity and Incapacitated 
Passenger Form from an airline company are of record.  The 
Board further notes that a December 2002 letter from a 
private hospital reveals that the veteran's hospital records 
are no longer available because they were destroyed in a 
flood caused by a typhoon in October 1998.  The appellant has 
not identified any other evidence relevant to this appeal 
that needs to be obtained. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.


II.	New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The appellant's application to reopen her claim for 
entitlement to service connection for cause of death was 
initiated in August 2003.  Thus, the revised definition of 
"new and material evidence" is applicable to her claim.




III.	Analysis

In the October 2002 rating decision, the RO concluded that 
the appellant was not entitled to service connection for 
cause of death because the evidence did not show that the 
veteran's death was related to his military service.  The RO 
noted that the veteran did not establish service-connection 
for any disability during his lifetime and, according to his 
death certificate, died of cardiorespiratory arrest due to 
cerebrovascular accident and pulmonary tuberculosis on 
January [redacted], 2002.  The RO also explained that there was no 
record of complaint, diagnosis, or treatment of the veteran's 
death-causing condition or any condition related to his 
death-causing condition while he was in service and there was 
no evidence to show that the veteran had a cerebrovascular 
accident or was diagnosed with pulmonary tuberculosis within 
the presumptive periods (one year and three years, 
respectively).   The RO further noted that aside from the 
appellant's contention that the veteran's death was related 
to his military service, the evidence of record did not show 
that the veteran's death-causing conditions began in service 
or were caused by some event in service.  The appellant 
received notification of the denial of her claim and her 
appellate rights in November 2002 correspondence; however, 
she did not appeal the decision and it became final.  

The evidence considered by the RO prior to rendering its 
October 2002 rating decision included the following: the 
veteran's service records to include the October 1945 
processing affidavit and the October 1945 Certificate of 
Relief from Active Duty; the appellant's VA Forms 21-534 
(i.e., Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child) dated on May 9, 2002 and May 10, 2002; the certified 
death certificate, which lists cardiorespiratory arrest 
secondary to cerebrovascular accident as the cause of the 
veteran's death; a second death certificate, which lists 
cardiorespiratory arrest secondary to cerebrovascular 
accident and pulmonary tuberculosis as the causes of the 
veteran's death; the veteran and the appellant's marriage 
certificate; the private medical certificates dated from 
March 1997 to July 1999; copies of prescriptions dated in 
February 1997; and private medical correspondence from Dr. 
R.B.V., M.D., F.P.C.P. dated in July 2002 noting that the 
veteran was treated for hypertension from March 2, 1992 to 
March 5, 1992.  

The evidence received since October 2002 consists, in 
pertinent part, of copies of the veteran's service records to 
include his October 1945 service processing affidavit and 
October 1945 Certificate of Relief from Active Duty; the 
veteran and the appellant's marriage certificate; copies of 
the veteran's prescriptions dated in February 1997; the 
private medical certificates dated from March 1997 to July 
1999; private medical correspondence from Dr. R.B.V., M.D., 
F.P.C.P. dated in July 2002; the appellant's written 
statements from October 2002 to January 2006;  VA Form 21-534 
(i.e., Application for Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child) dated on October 30, 2002; the veteran's death 
certificate listing cardiorespiratory arrest secondary to 
cerebrovascular accident as the cause of death; the veteran's 
1998 physical therapy notes; the veteran's prescription dated 
in October 1998; the October 1998 Declaration of Indemnity 
and Incapacitated Passenger Form from an airline company; the 
August 2004 summary of the veteran's medical treatment from a 
private physician (T.B.L., M.D.) from December 1958 to March 
1997; and the June 2006 videoconference hearing transcript.  

The Board notes that the veteran's service records to include 
the October 1945 processing affidavit and October 1945 
Certificate of Relief from Active Duty, the veteran and the 
appellant's marriage certificate, the veteran's death 
certificate, the private medical certificates dated from 
March 1997 to July 1999, copies of the veteran's 
prescriptions dated in February 1997, and the July 2002 
private medical correspondence from R.B.V., M.D. dated from 
March 1997 to July 1999 are all duplicative and do not 
constitute new evidence.  In addition, the appellant's 
assertions contained in written statements from October 2002 
to January 2006 and the October 2002 VA 21-534 as well as her 
June 2006 videoconference hearing testimony regarding the 
presence of a causal relationship between the veteran's death 
and his military service are essentially duplicative of 
assertions in the VA Form 21-534 dated on May 10, 2002, which 
was of record at the time of the October 2002 rating 
decision.  The remainder of the aforementioned evidence, 
however, was not of record at the time of the October 2002 
rating decision and, indeed, does qualify as "new" 
evidence.  

Nonetheless, the Board finds that the new evidence is not 
also "material" because it does not show that the veteran's 
death was related to his military service.  While the 
veteran's former treating physician, T.B.L., M.D., wrote in 
the history of the present illness and past personal history 
portions of the August 2004 summary that symptoms of the 
veteran's illness (i.e., diagnoses of hypertension, 
cerebrovascular accidents, cerebral hemorrhage, hyperacidity, 
peptic ulcer, chronic pulmonary tuberculosis, nervousness, 
tension and anxiety, migraine, paralysis of the legs, 
impairment of vision and hearing, parkinsonian disease, 
malaria, and brain cancer) began during his military service, 
it is clear that Dr. T.B.L. only recounted the veteran's 
medical history as reported by the appellant because Dr. 
T.B.L. initially explained in the same correspondence that 
the veteran had come to his clinic to seek treatment for the 
first time in December 1958, 13 years after service.  Dr. 
T.B.L. did not specifically indicate that a nexus 
relationship between the veteran's death-causing illnesses 
and military service exists.  It is also noted that the 
appellant lacks the requisite expertise to render a diagnosis 
or competent opinion regarding the etiology of the veteran's 
death-causing illnesses and a physician merely noting her 
report regarding the onset of the illness does not constitute 
competent evidence of such a nexus relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Furthermore, the veteran's 1998 
physical therapy notes, the veteran's prescription dated in 
October 1998, and the October 1998 Declaration of Indemnity 
and Incapacitated Passenger Form from an airline company do 
not contain any evidence of a relationship between the cause 
of the veteran's death and his military service.  

In sum, the evidence received subsequent to the October 2002 
rating decision was duplicative, did not relate to an 
unestablished fact necessary to substantiate the claim, and 
did not raise a reasonable possibility of substantiating the 
claim.  The newly submitted evidence does not show that the 
veteran's death is related to his military service.  

Accordingly, having determined that new and material has not 
been submitted, the veteran's claim for service connection of 
cause of death is not reopened.  



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for cause of death 
is not reopened and the appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


